Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, disodium dihydrogen diphosphate with tetrasodium diphosphate as “C” and adding “C” at during or at the end of dewatering  in the reply filed on 7/29/22 is acknowledged.  The traversal is on the ground(s) that the IPEA and ISA did not did not find lack of unity and there is no serious burden to examine all the claims.  This is not found persuasive because there is no requirement that the examination at the national stage must follow actions taken by the international examiner. Secondly, the international examiner did not consider the rejections provided below which justify the lack of unity. Given the independent claim’s unpatentability, providing additional rejections against every possible species of “C”, combinations of “C”, every possible species of “P” (including no “P”), and every possible stage where “C” is added constitutes a serious burden on the examiner. If applicant considers any of these variations obvious from one another, then a clear admission should be made and the restriction (at least in part) would be lifted.

Claim 28 and 29 are considered nonelected as they fail to add “C” after step (c) as was elected.

The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22,24-27 and 19-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19’s requirement for “C” to have at least one acidic group is not understood. Claim 25 specifically allows for complete neutralization of the acid such as tetrasodium diphosphate. A completely neutralized acid has no acid group. It is not clear what applicant considers to be an “acidic group”.
	Claim 19’s step (e)’ “or optional drying” is not understood. Is “optional drying” the minimum requirement – ie no step required?
	Claim 29’s “parallel” is undefined. “Parallel” does not normally mean “with” or “simultaneously” or “during”. “Parallel” means “next to” but never meeting.
	Claim 32’s “encompass” is not understood. Are the subsequent steps required or not?
	Claim 33’s “obtainable” is unclear. Must the composition be made from claim 19’s process? Or is this just a possibility?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21,24-26,32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2010150301.
The reference (paragraph 76) emulsion polymerizes 100 parts butadiene (ie applicant’s B11). This is applicant’s step “a” forming B1.
The reference (paragraph 80) then polymerizes 75 parts styrene (ie applicant’s B21) and 25 parts acrylonitrile (ie applicant’s B22) onto the above in the presence of 0.5 parts sodium pyrophosphate. This is applicant’s step “b” forming B.
The resulting graft polymer (paragraph 85) has 1 pph sodium phosphate added followed by precipitation with 2 parts MgSO4 (applicant’s step “c”). The graft is washed and dehydrated (ie applicant’s step “e”).
20 parts of the graft is then blended with 50 parts polycarbonate (ie applicant’s “P”), 30 parts styrene/acrylonitrile copolymer (ie applicant’s “A”) and 0.4 parts antioxidants (ie applicant’s “K”) which corresponds to applicant’s step “f”.
Both the addition of sodium pyrophosphate and sodium phosphate (Na3PO4)   qualify as applicant’s step “d” given applicant intends completely neutralized acids to “count” as acidic groups. The amount of the sodium pyrophosphate is 0.5/(100 butadiene + 75 styrene + 25 acrylonitrile) or 0.25wt%. The amount of the sodium phosphate is 1wt%.

In regards to applicant’s dependent claims:
The SAN (paragraph 84) is Sanrex SAN-C which is inherently 73/27 styrene/acrylonitrile (see paragraph 114 of Inoue 2022/0064414).
Sodium pyrophosphate is Na2H2P2O7 (see table III of the Zhou article).
The composition is extruded at 2400C (paragraph 85) which would remove any residual water.


Claims 19-21,24-26 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2010150301.
The reference (paragraph 76) emulsion polymerizes 100 parts butadiene (ie applicant’s B11). This is applicant’s step “a” forming B1.
The reference (paragraph 80) then polymerizes 75 parts styrene (ie applicant’s B21) and 25 parts acrylonitrile (ie applicant’s B22) onto the above in the presence of 0.5 parts sodium pyrophosphate. This is applicant’s step “b” forming B.
The resulting graft polymer (#2 of table 1; paragraph 85,86) has 1 pph potassium phosphate added followed by precipitation with 2 parts MgSO4 (applicant’s step “c”). The graft is washed and dehydrated (ie applicant’s step “e”).
30 parts of the graft is then blended with 45 parts polycarbonate (ie applicant’s “P”), 25 parts styrene/acrylonitrile copolymer (ie applicant’s “A”) and 0.4 parts antioxidants (ie applicant’s “K”) which corresponds to applicant’s step “f”.
Both the addition of sodium pyrophosphate and potassium phosphate (K3PO4)   qualify as applicant’s step “d” given applicant intends completely neutralized acids to “count” as acidic groups. The amount of the sodium pyrophosphate is 0.5/(100 butadiene + 75 styrene + 25 acrylonitrile) or 0.25wt%. The amount of the potassium phosphate is 1wt%.

In regards to applicant’s dependent claims:
The SAN (paragraph 84) is Sanrex SAN-C which is inherently 73/27 styrene/acrylonitrile (see paragraph 114 of Inoue 2022/0064414).
Sodium pyrophosphate is Na2H2P2O7 (see table III of the Zhou article).
The composition is extruded at 2400C (paragraph 85) which would remove any residual water.
The amount of phosphorous in the graft is 1500ppm (table 1).
Given sodium makes up 21% of sodium pyrophosphate, the 0.25wt% of sodium pyrophosphate actually provides 0.0525wt% Na or 520ppm.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010150301.
	JP2010150301 applies as explained above. The cited examples use a polybutadiene grafting base instead of the acrylate base claimed.
However, the reference (paragraph 24) teaches any rubber including acrylic rubber can be used in the graft. The acrylic rubber can include a crosslinker (paragraphs 26,27,78).
	It would have been obvious to utilize an acrylic rubber based graft as the graft in the cited examples.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010150301.
	JP2010150301 applies as explained above. The cited examples provide 1.25wt% of “C” components rather than the 0.01-1.2wt% claimed.
	However, the reference (claim #4) teaches 0.1-5 parts of the P oxo acid may be added per 100 of graft. 
	It would have been obvious to slightly lessen the amount of sodium or potassium phosphate added for coagulation anywhere within the reference’s broader teachings.


Claims 19,24-27,30,31,33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach 2020/0181336.
	Rohrbach exemplifies (paragraph 44) emulsion polymerizing 5272 parts butadiene (ie applicant’s B11) with 183 parts styrene (ie applicant’s B13) and 46 parts divinylbenzene (ie applicant’s B12). This is applicant’s step “a” forming B1.
Rohrbach (paragraph 45) then polymerizes 112 parts styrene (ie applicant’s B21), 115 parts MMA (ie applicant’s B22) and 1.2 parts butylene dimethacrylate (ie applicant’s B22) onto 2000 parts (@40% solids) of the above latex. This is applicant’s step “b” forming B.
The resulting graft polymer (paragraph 51) is coagulated with CaCl2 (applicant’s step “c”). 
The slurry (paragraph 51) is filtered by centrifuge and washed (ie applicant’s step “e”).
Next the wet cake is sprayed with a solution of monosodium phosphate and disodium phosphate and dried. Monosodium phosphate and disodium phosphate qualify as applicant’s “C”, therefore this step corresponds to applicant’s step “d”.
The amount of phosphate that remains in the graft polymer is not measured, but Rohrbach (paragraph 35) prefers greater than 300ppm and less than 0.1%. This would be 0.03- 0.1wt%.
Rohrbach intends these graft polymers to act as impact modifiers for matrix polymers such as styrene copolymers (paragraph 40). Upon blending together, applicant’s step “f” is met. While relative amounts of the graft and matrix are not taught by Rohrbach, applicant’s 95-5/5-95 encompass nearly all mathematical possibilities and therefore would have been obvious.

In regards to applicant’s dependent claims:
8000g of 0.14% CaCl2 solution was used per 800 parts rubber + 112 parts styrene + 115 parts MMA + 1.2 parts of dimethacrylate. This is 11.2/1028 or 1% CaCl2.
The amount of phosphorous in the graft is 100ppm-0.1wt% (paragraph 32).
Given monosodium phosphate is 26% P and 19% Na and disodium phosphate is 22% P and 32% Na, applicant’s amount of Na appears to overlap that of Rohrbach.

Claims 19,24-27,30,31,33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrbach 2020/0181336 optionally in view of the Zhou article.
Rohrbach applies as explained above. 
The cited examples employ monosodium and disodium phosphate rather than applicant’s elected disodium dihydrogen diphosphate with tetrasodium diphosphate.
However, Rohrbach (paragraph 9) does suggest the phosphate can be a polyphosphate. When n=2, the diphosphate anion P2O4-4 is called for. Disodium dihydrogen diphosphate and tetrasodium diphosphate would have been obvious phosphates from this disclosure. The Zhou article (table III) can be cited to show such compounds are common phosphate salts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/12/22